Applegate & Collatos, Inc.

 

December 23, 2003

 

CBD Media LLC

312 Plum Street, Suite 900

Cincinnati, Ohio 45202

 

Re: Advisory Agreement

 

Gentleman:

 

Reference is made to that certain Advisory Agreement, dated March 7, 2002,
between Applegate & Collatos, Inc. (“ACI”) and CBD Media LLC (“CBD”), as amended
by letter agreement between ACI and CBD dated as of June 13, 2003, as may be
amended from time to time (the “Advisory Agreement”).

 

ACI hereby notifies CBD that, effective October 1, 2003 and until such time as
ACI shall notify CBD to the contrary, ACI will provide the advisory and other
services pursuant to the Advisory Agreement (the “Services”) to CBD through CBD
Media Holdings LLC (“Holdings”). ACI further notifies CBD that in lieu of the
payments due to ACI by CBD in Paragraphs 1 (as amended and restated by the June
13, 2003 amendment to the Advisory Agreement referred to above) and 2 of the
Advisory Agreement, ACI shall accept an aggregate of $500,000 each calendar
quarter (“Aggregate Quarterly Payment”) as payment in full under the Advisory
Agreement as both reimbursement of the expenses incurred by ACI and the
Management Fee (as defined in the Advisory Agreement). From and after October 1,
2003 and for so long as this letter is in effect, CBD will not be required to
make any payments over $2 million per year pursuant to the Advisory Agreement.

 

ACI hereby instructs CBD to pay the Aggregate Quarterly Payment in cash by wire
transfer to Holdings to the bank account designated below (or to such other
account as may be designated in writing by ACI) in advance at the beginning of
each calendar quarter commencing on October 1, 2003, and on each January 1,
April 1, July 1 and October 1 thereafter, during the term of the Advisory
Agreement.

 

This letter will be effective until ACI notifies CBD to the contrary that this
letter is withdrawn or modified in accordance with ACI’s further notice to you.
Except as expressly set forth herein, this letter shall not affect the rights
and obligations of ACI and CBD under the Advisory Agreement, including, without
limitation, the indemnification agreement between CBD and ACI, dated March 7,
2002, attached thereto, and the Advisory Agreement shall be unchanged and remain
in full force and effect. ACI and CBD shall continue to have all rights and
remedies provided in the Advisory Agreement and all other rights and remedies
which may be available at law or equity against the other party, and nothing in
this letter shall be construed to diminish the rights and remedies ACI or CBD
may have against the other party under the Advisory Agreement nor ACI’s
obligations to provide Services to CBD under the Advisory Agreement.



--------------------------------------------------------------------------------

CBD Media LLC

December 23, 2003

Page 2

 

 

We look forward to continuing to work with CBD in providing the Services.

 

 

Very truly yours,

 

Applegate & Collatos, Inc.

By:   /s/    BRION B. APPLEGATE    

--------------------------------------------------------------------------------

   

Name: Brion B. Applegate

Its: President

 

Holdings Bank Account:

Cupertino National Bank

400 Emerson Street

Palo Alto, CA 94301

ABA# 121141152

Account # 4109252

Account Name: CBD Media Holdings LLC